MAINE SUPREME JUDICIAL COURT                                              Reporter of Decisions
Decision:  2017 ME 158
Docket:    Ken-16-118, SRP-16-119
Argued:    May 11, 2017
Decided:   July 18, 2017
Corrected: August 29, 2017

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.



                                      STATE OF MAINE

                                               v.

                                     WADE R. HOOVER


ALEXANDER, J.

         [¶1]     Wade R. Hoover appeals from sentences totaling sixty years

imposed by the trial court (Kennebec County, Murphy, J.) following his guilty

plea to four counts of gross sexual assault (Class A), 17-A M.R.S. § 253(1)(C)

(2016), in cases from Somerset County and Kennebec County that were

consolidated for sentencing.

         [¶2] In this appeal, although the consecutive sentences imposed on

Hoover totaled less than the maximum sentence that could have been

imposed on any one of the four counts to which he pleaded guilty,1 Hoover


  1  Title 17-A M.R.S. § 1252(4-E) (2016) mandates a “basic term of imprisonment” of “at least
20 years” and “a definite term of imprisonment for any term of years” for a person convicted of
gross sexual assault upon a person under twelve years of age as defined by 17-A M.R.S. § 253
(2016).
                                                                             2

contends that (1) the court erred by imposing a sentence that is

disproportionate to the offenses charged, and (2) the court was required to

find specific aggravating circumstances before imposing what Hoover claims

is a de facto life sentence. We affirm the sentences.

      [¶3] This is Hoover’s second appeal arising out of the events that led to

these charges.    In his first appeal, Hoover unsuccessfully challenged the

maintenance of this prosecution following his plea and sentencing in federal

court on charges of sexual exploitation of a child and possession of child

pornography that arose from his creating still and video images of the sexual

violence that led to the State’s gross sexual assault charges. State v. Hoover

(Hoover I), 2015 ME 109, 121 A.3d 1281.

                               I. CASE HISTORY

      [¶4] In October 2012, agents of the U.S. Department of Homeland

Security and the Maine State Police discovered hundreds of images and videos

of sexual assaults of a child on Hoover’s computer after receiving a tip and

conducting a consented-to search. Id. ¶ 3. Hoover admitted his involvement

and was immediately taken into custody. Id. The State charged him with

possession of sexually explicit material (Class C), 17-A M.R.S. § 284(1)(C)
3

(2016). Id. Hoover remained in State custody until December 2012, when he

was arrested on a federal warrant and taken into federal custody. Id. ¶¶ 4-6.

      [¶5]   On February 5, 2013, Hoover waived federal indictment and

pleaded guilty to sexual exploitation of a child, 18 U.S.C.S. § 2251(a), (e)

(LEXIS through Pub. L. No. 115-42), and possession of child pornography,

18 U.S.C.S. § 2252A(a)(5)(B) (LEXIS through Pub. L. No. 115-42). Id. ¶ 6. In

July 2013, the United States District Court for the District of Maine

(J. Woodcock, J.) held a sentencing hearing. Id. ¶ 8. In the federal proceeding,

as in this proceeding, Hoover contested the prosecution’s claims that he had

drugged his victims to render them unconscious and that he had penetrated

his victims anally. In the findings supporting sentencing, both the United

States District Court and the Superior Court found that Hoover had drugged

and anally penetrated his victims.

      [¶6] At its July 2013 sentencing hearing, the federal court made the

following sentencing guidelines calculations: “As to one of the victims (Male

Minor Child ‘A’), the base offense level was 32, pursuant to U.S.S.G. § 2G2.1(a),

to which level the following were added: four levels because the victim was

younger than twelve years, pursuant to U.S.S.G. § 2G2.1(b)(1)(A); two levels

because [Hoover] subjected the victim to anal sex, pursuant to U.S.S.G.
                                                                                                 4

§ 2G2.1(b)(2)(A); four levels because [Hoover] produced videos in which he

anally penetrated the victim with his penis, pursuant to U.S.S.G. § 2G2.1(b)(4);

and two levels because the minor victim spent the night at [Hoover’s] house

and elsewhere and was in his care and custody, pursuant to U.S.S.G.

§ 2G2.1(b)(5). The resulting adjusted offense level was 44.” See Hoover v.

United States, 2016 U.S. Dist. LEXIS 176564, at *5-6 (Dec. 21, 2016), accepted,

2017 U.S. Dist. LEXIS 6554 (Jan. 18, 2017).2

       [¶7] “As to the other victim (Male Minor Child ‘B’), the calculations

were the same, but the four-level enhancement for the victim, pursuant to

U.S.S.G. § 2G2.1(b)(4), was based on the Court’s finding that [Hoover]

penetrated the victim anally with [his] penis and fingers, and with two

unidentified objects. The resulting adjusted offense level was 44.” Id.

       [¶8] In setting the length of Hoover’s sentence, the federal court noted

that the applicable guideline range for Hoover’s conduct was life

imprisonment, but the statutorily authorized maximum was 480 months, or

forty years. After considering Hoover’s sexual assaults of the young victims as

an aggravating factor, the court sentenced Hoover to 360 months in prison on

   2 The 2016 recommended decision by the magistrate judge (Nivison, Mag.) on Hoover’s motion
to vacate, set aside, or correct his sentences, pursuant to 28 U.S.C. § 2255 (2012), summarized the
2013 sentencing proceeding and was accepted and affirmed by the sentencing judge
(J. Woodcock, J.).
5

the exploitation charge and 120 months in prison on the possession charge, to

be served consecutively, as well as a lifetime of supervised release. Hoover I,

2015 ME 109, ¶ 8, 121 A.3d 1281. Hoover is expected to be released from

federal custody in 2047, at the age of sixty-nine.

        [¶9] After his February 2013 guilty pleas to the federal charges, Hoover

was indicted by the State on thirteen counts of gross sexual assault upon a

child under the age of twelve, 17-A M.R.S. § 253(1)(C), arising from the sexual

violence depicted in the images and videos discovered on his computer.

Hoover I, 2015 ME 109, ¶ 7, 121 A.3d 1281. The Somerset County grand jury

indicted Hoover on one count of gross sexual assault. The Kennebec County

grand jury indicted him on twelve additional counts of gross sexual assault

involving a different victim.

        [¶10]    In February 2014, Hoover moved to dismiss the State’s

indictments, arguing that the State’s prosecution subjected him to double

jeopardy in violation of both the federal and state constitutions. Id. ¶ 9. The

motion was denied, and Hoover appealed. Id. We affirmed the motion court’s

order concluding that there was no evidence supporting the Bartkus exception

to the dual sovereignty doctrine,3 and that double jeopardy principles did not


    3 See Bartkus v. Illinois, 359 U.S. 121, 123-24 (1959); see also United States v. Guzman,
85 F.3d 823, 826-27 (1st Cir. 1996); State v. Mitchell, 1998 ME 128, ¶ 6, 712 A.2d 1033.
                                                                                              6

bar the State’s prosecution, regardless of any potential for duplicative

punishment.4 Id. ¶ 19. In a footnote, we stated that “if Hoover is eventually

convicted of the gross sexual assault charges, the trial court could consider, as

a basis for a downward departure in the resulting sentence, that the sexually

assaultive conduct underlying the offenses has previously been taken into

account in sentencing for a different offense.” Id. ¶ 15 n.2.

       [¶11]          After     withdrawing        several      pending       motions,      on

November 30, 2015, Hoover pleaded guilty to the one count of gross sexual

assault in the Somerset County case and to counts one, six, and twelve in the

Kennebec County case. The court (Murphy, J.) conducted an inquiry pursuant

to M.R.U. Crim. P. 11(b). The State provided the court with the following

factual bases for the charges. See M.R.U. Crim. P. 11(b)(3), (e).

       [¶12] On October 3, 2012, federal and state law enforcement agents

conducting a child pornography investigation discovered hundreds of images

and videos of sexual assaults of a child on Hoover’s computer after a

consented-to search. Some of the images and videos seized from Hoover

appeared to be “homemade.” Hoover admitted that he made the videos and


  4   Hoover filed a writ of certiorari to the United States Supreme Court seeking review of our
decision, but his petition was denied on January 19, 2016. See State v. Hoover, 2015 ME 109,
121 A.3d 1281, cert. denied, 136 S. Ct. 905 (2016).
7

that he “messed with” or “fooled around with” the victims, but he denied

drugging or penetrating them. The victims appeared to be unconscious in the

videos, and they have no memory of the sexual assaults. The videos showed

sexual acts committed by Hoover against the victims and appeared to show

penetration. Hoover was the Somerset County victim’s karate teacher. In

April 2012, he took the Somerset County victim, then eleven years old, to a

cabin where he sexually assaulted the boy as shown in the video. Hoover

assaulted the Kennebec County victim in December 2008 when the victim was

ten years old and again in July 2009 and February 2010 when the victim was

eleven years old.5

        [¶13] The court accepted the open plea and continued the matter for

sentencing. Before the sentencing hearing, Hoover filed a motion objecting to

the State’s request that the court review certain images and videos of the

assaults that were contained on a thumb drive. The court denied Hoover’s

motion and viewed the images in camera. The parties disagreed on whether

the images and videos contained evidence of drugging and penetration. The

court stated that it would make factual findings on these issues.

    5The State did not further describe Hoover’s relationship with the Kennebec County victim at
the Rule 11 hearing. In its sentencing memorandum, the State explained that Hoover had dated the
Kennebec County victim’s mother before enlisting in the military in 2004. When Hoover left the
service in November 2008, he returned to the boy’s life, including as his karate teacher.
                                                                              8

      [¶14] On February 24, 2016, the court held a contested sentencing

hearing.    Before the hearing, the State asked the court to engage in a

“Shortsleeves-type” analysis and find aggravating circumstances given that

Hoover could be sentenced to any term of years amounting to a de facto life

sentence. See State v. Shortsleeves, 580 A.2d 145, 149-50 (Me. 1990). The

court noted that for the charges in these cases the Legislature has not

authorized life sentences, only de facto life sentences, and declined to apply

Shortsleeves stating that the statute and case law do not limit what constitutes

an aggravating factor.

      [¶15] Both Hoover and the State submitted sentencing memoranda to

the court. Hoover also provided twenty-four exhibits, including numerous

sentencing orders and transcripts from what Hoover alleged were other,

similar    sentencings.    The    State   recommended      twenty-five   years’

imprisonment in the Somerset County case, forty years’ imprisonment in the

Kennebec County case, to be served consecutively, and lifetime supervised

release. Hoover requested an overall period of incarceration of twenty-five to

thirty years. Hoover agreed that lifetime supervised release was appropriate.

      [¶16] After considering the images and videos on the thumb drive and

the attached forensic report, the court found that the victims had been
9

drugged and that there was penetration. The court set the basic sentence for

the Somerset County case at twenty years and the basic sentence in the

Kennebec County case at thirty years based on multiple incidents. The court

considered the drugging and penetration in determining the basic sentence as

different ways that the offenses could be committed and not as aggravating

factors in determining the maximum sentence. For aggravating factors, the

court found that the victim impact on the boys and their families was

“profound,” Hoover breached their relationships of trust, and he

“memorialized these incidents by photographing these children in ways that

also violated their dignity.”   For mitigating factors, the court found that

Hoover had no prior criminal history, he was honorably discharged from the

military, and he pleaded guilty, sparing the victims and their families the

rigors of trial.

       [¶17] The court concluded that the aggravating factors outweighed the

mitigating factors, primarily because of the victim impact, and determined

that the maximum sentences would be twenty-five years for the Somerset

County case and thirty-five years for the Kennebec County cases. Because

there were two different victims and the assaults took place at different times

and in different places, the court ordered that the sentences be served
                                                                            10

consecutively. The court ordered that the state sentence run concurrently

with the federal sentence based on the “downward deviation” suggestion in

Hoover I. See 2015 ME 109, ¶ 15 n.2, 121 A.3d 1281. The court determined

that lifetime supervision was appropriate given the number and nature of the

violations and the public safety risk. After considering the “principles of

sentencing,” the court found that “a lesser sentence than the one that is being

imposed in these matters would diminish the gravity of what occurred to

these boys and also would violate the principle that this Court . . . must

consider public safety in imposing sentences for this sort of conduct.”

      [¶18] Hoover filed this direct appeal challenging the legality of his

sentences. See 15 M.R.S. § 2115 (2016); M.R. App. P. 2. Hoover also filed an

application for leave to appeal from his sentence, challenging the propriety of

his sentences. See 15 M.R.S. § 2151 (2016); M.R. App. P. 20. The Sentence

Review Panel granted Hoover leave to appeal on the issues of whether the

sentencing court “sufficiently outline[d] the justification for such a lengthy

sentence” and whether we “should impose specific requirements on a trial

court as a precondition for imposing a de facto life sentence.” The Sentence
11

Review Panel, however, denied leave to appeal as to the remaining issues

raised in his application.6

                                     II. LEGAL ANALYSIS

A.       Specific Requirements for a De Facto Life Sentence

         [¶19] Citing Shortsleeves, 580 A.2d at 149-50, Hoover contends that the

sentencing court was required to find specific aggravating circumstances

before imposing what he asserts was a de facto life sentence for the gross

sexual assaults. Because, he contends, “the [L]egislature provided very little

in the way of guidance,” Hoover urges us to articulate factors to be considered

by sentencing courts when imposing a term of years that amounts to a de

facto life sentence.

         [¶20] Shortsleeves involved an appeal of a life sentence for murder.

Id. at 145. In Shortsleeves, we indicated that our purpose for addressing

sentencing was to “provide the sentencing court with broad guidelines for the

circumstances in which the harshest penalty, a life sentence, may be imposed.”


     6Specifically, Hoover was denied leave to appeal whether (1) the trial court abused its
discretion in imposing a sixty-year sentence on four counts of gross sexual assault as compared to
sentences imposed in similar cases, (2) the sentence was excessive based on Hoover’s lack of
criminal history, personal circumstances, and “excellent prospects for rehabilitation,” (3) the trial
court adequately articulated its basis for the sentence and analyzed the crimes independently of
one another in accordance with Hewey, (4) there was sufficient evidence to support the aggravating
factors found by the court, and (5) the trial court properly admitted video evidence at the
sentencing hearing.
                                                                                           12

Id. at 149. The opinion distinguished a life sentence from a “term of years.” Id.

Adopting the holding of State v. Anderson, Nos. AD-78-37, 78-40 (Me. App. Div.

June 30, 1980),7 the Shortsleeves opinion stated: “[T]he imposition of a life

sentence has such a serious impact on the offender so different from the

impact of a sentence for a term of years that a life sentence is never justified

unless the murder is accompanied by aggravating circumstances.”

580 A.2d at 149. After listing seven aggravating circumstances, we had held in

Shortsleeves that a life sentence for a particular crime “may not be imposed

unless there are aggravating circumstances of the type” we enumerated.

Id. at 150.

       [¶21] In State v. Reese, 2010 ME 30, ¶¶ 26-27, 991 A.2d 806, an appeal

of a sentence of a term of years, we stated: “In Shortsleeves, we reasoned that

the additional aggravating factors must be demonstrated because of the

uniquely serious impact of a life sentence as compared with a sentence of a

term of years. . . . We decline to require any showing of particular aggravating

factors when the sentence, on a Class A crime, is to a term of thirty years or




  7  The underlying murder convictions were affirmed in State v. Anderson, 409 A.2d 1290, 1307
(Me. 1979).
13

less.[8] The court need only determine, for a relatively long sentence within

that range, that the crime and the manner in which it was committed place it

‘at the most serious end of the spectrum for purposes of a basic sentence . . . .’”

         [¶22] Shortsleeves, as applied in Reese, requires a finding of aggravating

circumstances only when (1) the sentence at issue is imposed upon conviction

for a single crime and (2) the sentence imposed is a life sentence, not a

sentence for a term of years. Hoover’s sentence met neither of these criteria.

The sixty-year total sentence resulted from consecutive sentences for four

crimes,9 not a single crime, and the sentences imposed were for terms of

years, not the life sentence for which Shortsleeves directs that aggravating

circumstances must be found. The trial court correctly determined that the

Shortsleeves analysis was not required in Hoover’s sentencing.

B.       Constitutionally Disproportionate Sentence10

         [¶23] Hoover argues that the trial court imposed an illegal sentence

pursuant to Me. Const. art. I, § 9, because his aggregate sentence of sixty years’


     8The maximum sentence that could have been imposed on the defendant in State v. Reese,
2010 ME 30, ¶ 24, 991 A.2d 806, for a Class A crime was a “definite period not to exceed 30 years.”
See 17-A M.R.S. § 1252(2)(A) (2016).
   9 The court sentenced Hoover to twenty-five years’ imprisonment on the one count in the

Somerset County case; and to thirty-five years’ imprisonment on each of the three counts in the
Kennebec County case, which are to be served concurrently. The sentence from the Kennebec
County case is to be served consecutively to the Somerset County sentence for a sixty-year total
sentence.
                                                                                                14

imprisonment is disproportionate to his offenses. The sentence, he contends,

“carries an inference of disproportionality due to the extreme length of the

sentence, and failure of the trial court to balance the legislatively established

purposes of sentencing under 17-A M.R.S.[] § 1151.”

         [¶24] Article I, section 9 of the Maine Constitution requires that “all

penalties and punishments shall be proportioned to the offense,” and bars

infliction of “cruel []or unusual punishments.”                       See State v. Freeman,

2014 ME 35, ¶ 12, 87 A.3d 719.

         [¶25]      In evaluating Hoover’s constitutional proportionality claim,

neither the general propriety of the sentence, evaluated according to the so-

called Hewey analysis,11 nor Hoover’s lack of a serious criminal record or

other individual factors, have any significance in determining whether his

punishment is disproportionate and thus unconstitutional. See State v. Ward,

2011 ME 74, ¶ 15, 21 A.3d 1033; State v. Gilman, 2010 ME 35, ¶ 21,

993 A.2d 14 (holding that article I, section 9 of the Maine Constitution “does

not require consideration of the individual circumstances of each offender”).


   10 Other than the proportionality issue, Hoover does not argue, and the record here does not
indicate, that the sentences imposed were illegal or imposed in an illegal manner. See State v.
Schmidt, 2010 ME 8, ¶ 6, 988 A.2d 975. The court had jurisdiction to sentence Hoover, see 15 M.R.S.
§ 1 (2016), and the period of incarceration for each charge, and in total, was within the range
authorized by law, see 17-A M.R.S. §§ 1252(4-E), 1256(2)(A) (2016).
   11   State v. Hewey, 622 A.2d 1151, 1154-55 (Me. 1993); 17-A M.R.S. § 1252-C (2016).
15

      [¶26] The test we have applied to determine whether a particular

punishment violates article I, section 9 is (1) whether the sentence imposed is

“greatly disproportionate” to the crime, and (2) whether the sentence “offends

prevailing notions of decency, whether it shocks the conscience of the public,

or our own respective or collective sense of fairness, or whether it is inhuman

or barbarous.” Ward, 2011 ME 74, ¶ 18, 21 A.3d 1033 (quoting Gilman,

2010 ME 35, ¶ 23, 993 A.2d 14). In applying that test, we recognize that “only

the most extreme punishment decided upon by the Legislature as appropriate

for an offense could so offend or shock the collective conscience of the people

of Maine as to be unconstitutionally disproportionate, or cruel and unusual.”

Id. (alteration omitted).

      [¶27] Here the allegedly disproportionate punishment arises from the

aggregation of consecutive sentences, neither of which is individually

disproportionate. The sentence for the Somerset County case, twenty-five

years, was twenty-five percent higher than the twenty-year minimum basic

sentence set by law. See 17-A M.R.S. § 1252(4-E). The sentence for the

Kennebec County cases, thirty-five years, was seventy-five percent higher

than the twenty-year basic sentence, but far below the “any term of years”

sentence authorized by law. Id.
                                                                                                 16

        [¶28]       Addressing        a   challenge      to    consecutive       sentences       as

constitutionally disproportionate in the aggregate in State v. Stanislaw, we

stated that “[w]hen consecutive sentences are imposed, the sentencing court

must make a determination that the unsuspended portion of any consecutive

sentence is not excessive and is proportionate to the offense.” 2013 ME 43,

¶ 24, 65 A.3d 1242 (citing Me. Const. art I, § 9). This suggests that the court

must begin by determining excessiveness and proportionality individually for

each consecutive sentence, rather than for the aggregate sentence. That view

is confirmed by Stanislaw’s observation that “[i]f the court decides to impose

consecutive sentences for various convictions, it must perform a separate

Hewey analysis for each conviction.”12 2013 ME 43, ¶ 16, 65 A.3d 1242.

        [¶29] Hoover argues that the trial court effectively sentenced him to a

single sixty-year prison term. That argument would be more tenable had

Hoover’s consecutive sentences been imposed on several charges arising out

of a single criminal episode or event. But even with such events, consecutive


   12  The Stanislaw opinion further observes that “[i]n order to ensure that its final sentence
accurately reflects the court’s determination of an appropriate sentence for multiple offenses, a
sentencing court should make its decision about concurrent or consecutive imposition before it
undertakes the third step of the Hewey analysis.” 2013 ME 43 ¶ 16, 65 A.3d 1242. That analysis
from Stanislaw cannot apply here because, by law, the third step of the Hewey analysis is
inapplicable, as suspension of any portion of the sentence of incarceration is barred and imposition
of a life term of supervised release is mandated following release from incarceration. See
17-A M.R.S. § 1231(1), 2(C) (2016).
17

sentences may be imposed for separate and serious crimes that are

committed in the course of a single criminal event. See State v. Commeau,

2004 ME 78, ¶¶ 1, 14-24, 852 A.2d 70 (affirming consecutive sentences for

kidnapping and gross sexual assault when the kidnapping occurred before

and continued after the gross sexual assault). Here, the sexual assaults for

which consecutive sentences were imposed involved different victims and

occurred years apart in different counties.          Pursuant to 17-A M.R.S.

§ 1256(2)(A) (2016), the trial court properly imposed consecutive sentences

in such circumstances.

      [¶30] When consecutive sentences have been properly imposed, we

have held that “[c]onsecutive sentences are separate punishments for

different offenses, and two sentences do not become a single sentence by

virtue of their running consecutively.” State v. Keene 2007 ME 84, ¶ 26,

927 A.2d 398 (citations omitted).     Because “a defendant does not have a

constitutional right to serve concurrent sentences for multiple violent

offenses,” id., a defendant’s “constitutional argument concerning the legality of

his sentences is limited to a determination of whether each sentence

individually is cruel or unusual.” Ward, 2011 ME 74, ¶ 22, 21 A.3d 1033.
                                                                           18

      [¶31] When determining whether a punishment is disproportionate

and violative of article I, section 9, we apply the two-part test addressed in

paragraph twenty-six. Ward, 2011 ME 74, ¶ 18, 21 A.3d 1033. “[W]e look to

see whether a particular sentence is greatly disproportionate to the offense

for which it is imposed, and if it is not, we then examine whether it offends

prevailing notions of decency.” Id. ¶ 18 n.4. “[I]f a punishment fails either

part of the test, it is unconstitutional.”       Id.; accord State v. Frye,

390 A.2d 520, 521 (Me. 1978). “We review the legality and constitutionality of

a sentence de novo.” State v. Bennett, 2015 ME 46, ¶ 14, 114 A.3d 994.

      [¶32] Addressing Hoover’s sentences, first, we compare the gravity of

the offenses with the severity of the sentences. See Stanislaw, 2013 ME 43,

¶ 29, 65 A.3d 1242; Ward, 2011 ME 74, ¶ 20 n.5, 21 A.3d 1033. Second, in the

“rare case in which this threshold comparison leads to an inference of gross

disproportionality [we] should then compare the defendant’s sentence with

the sentences received by other offenders in the same jurisdiction.” Ward,

2011 ME 74, ¶ 20 n.5, 21 A.3d 1033 (quoting Graham v. Florida,

560 U.S. 48, 60 (2010) (alterations omitted)).

      [¶33] Hoover urges that a more lenient sentence was appropriate

because he did not physically injure, kidnap, torture, maim, mutilate, or
19

murder the victims. However, the gravity of the offenses for which Hoover

was convicted is substantial given the court’s findings of the victims’ young

ages, Hoover’s repeated sexual assaults over a period of years, breaches of the

victims’ trust, the use of drugs to incapacitate the victims, penetration, and the

memorialization of his sexual violence by photographing and videotaping his

degrading acts. For Hoover’s crimes, the Legislature has mandated a basic

term of imprisonment of “at least twenty years” and a maximum term of “any

term of years.” See 17-A M.R.S. § 1252(4-E).

      [¶34] Viewed by these requirements, none of the individual sentences

is constitutionally disproportionate. Hoover’s aggregate sentence imposed

here of sixty years may be “harsh,” but it is not so severe that it results in an

inference of gross disproportionality when compared to the gravity of

Hoover’s several offenses. See Freeman, 2014 ME 35, ¶¶ 10, 23, 87 A.3d 719

(concluding that a fifty-year sentence with ten years suspended for two

convictions of attempted murder, consolidated for sentencing, where the

three victims suffered no physical injuries was “harsh and at the far end of the

range of sentences that could be imposed under these circumstances” but did

not result in an inference of gross disproportionality).
                                                                              20

        [¶35]     Hoover’s sentences may also be compared to the sentences

addressed in State v. Sweet, 2000 ME 14, 745 A.2d 368.                    There,

forty-seven-year-old Richard Sweet pleaded guilty to gross sexual assault of a

thirteen-year-old boy and sexual abuse of a minor perpetrated against a

second victim.       Id. ¶¶ 2, 5.   Sweet was sentenced to thirty-five years’

imprisonment for the gross sexual assault conviction followed by a

consecutive five years for the sexual abuse of a minor conviction, for a total of

forty    years’     imprisonment.       Id. ¶¶ 6-8.    Sweet’s    co-defendant,

thirty-two-year-old Paul Poulin, pleaded guilty to gross sexual assault against

two different victims and sexual abuse of a minor against a third victim. Id.

¶¶ 3, 5.        The court sentenced Poulin to a sixty-five-year period of

incarceration: thirty years’ imprisonment for each gross sexual assault

conviction and five years’ imprisonment for the sexual abuse of a minor

conviction, to be served consecutively. Id. ¶¶ 6-8.

        [¶36]     Sweet and Poulin challenged the length of their respective

sentences. Id. ¶ 22. As to Sweet, we concluded that the trial court did not

abuse its discretion in imposing such a long sentence when the sentence

reflected the serious nature of the crimes, his criminal history, and the grave

risks he posed to children. Id. ¶¶ 23-24. As to Poulin, we noted that Poulin
21

would not be released until he was in his eighties and that the sentencing

court “intended to prevent Poulin from gaining access to any more children

for many years.” Id. ¶ 25. We concluded that the sentence

      although extraordinary in length, is sufficiently supported by the
      facts in the record that it must be affirmed. We note that a
      sentence of this length will be appropriate only in the most
      unusual cases and would not be appropriate in the absence of the
      multiple aggravating factors present here. . . . Here, the number of
      victims, the length of time during which the activities continued,
      the nature of the sexual activities, the dire effects on the victims,
      the defendant’s own statements to the effect that a "boy lover"
      never changes, and the extremely significant risk of his
      reoffending upon release have all combined to warrant a sentence
      of significant length.


Id. ¶¶ 33-34.

      [¶37] Evaluated in this context, Hoover’s sentence does not carry an

inference of gross disproportionality.     See Freeman, 2014 ME 35, ¶ 23,

87 A.3d 719.

      [¶38] We must also consider “whether [Hoover’s sentence] offends

prevailing notions of decency, whether it shocks the conscience of the public,

or our own respective or collective sense of fairness, or whether it is inhuman

or barbarous.” Ward, 2011 ME 74, ¶ 18, 21 A.3d 1033. “[O]nly the most

extreme punishment decided upon by the Legislature as appropriate for an

offense could so offend or shock the collective conscience of the people of
                                                                              22

Maine as to be unconstitutionally disproportionate, or cruel and unusual.” Id.

(alteration omitted).

      [¶39] Examining Hoover’s sixty-year term of imprisonment for four

convictions of gross sexual assault committed against victims who were

younger than twelve years old, the facts support the trial court’s conclusion

that “a lesser sentence than the one being imposed . . . would diminish the

gravity of what occurred to these boys and also would violate the principle

that this Court . . . must consider public safety in imposing sentences for this

sort of conduct.” “The Legislature could not have envisioned a much worse

scenario” than what occurred in this case when it determined that “any term

of years” is appropriate for this type of crime. 17-A M.R.S. § 1252(4-E);

Ward, 2011 ME 74, ¶ 20, 21 A.3d 1033.

      [¶40]     Hoover’s sentence neither carries an inference of gross

disproportionality nor offends prevailing notions of decency, and, therefore, is

not violative of the proportionality mandate of article I, section 9 of the Maine

Constitution.   See Freeman, 2014 ME 35, ¶ 23, 87 A.3d 719; Gilman,

2010 ME 35, ¶ 24, 993 A.2d 14.

      The entry is:

                  Judgment affirmed.
23




Scott F. Hess, Esq. (orally), The Law Office of Scott F. Hess, LLC, Augusta, for
appellant Wade R. Hoover

Maeghan Maloney, District Attorney, and Paul Cavanaugh II, Dep. Dist. Atty.
(orally), Prosecutorial District IV, Augusta, for appellee State of Maine


Kennebec County Superior Court docket number CR-2013-486
Somerset County Superior Court docket number CR-2013-72
FOR CLERK REFERENCE ONLY